Exhibit 10.1
CONFIDENTIAL TREATMENT REQUESTED under 17 C.F.R. § 200.80(b)(4) and 240.24b-2
Execution Copy

MASTER SERVICE AGREEMENT


This Master Service Agreement (this “Master Agreement”) is made as of May 12,
2014 (the “Effective Date”), by and between Ventiv Commercial Services, LLC,
with an office located at 500 Atrium Drive, Somerset, NJ 08873 (“inVentiv”), and
Omeros Corporation, with an office located at 201 Elliott Avenue West, Seattle,
WA 98119 (“Client”). Client and inVentiv may each be referred to herein as a
“Party” and collectively, the “Parties”.


RECITALS


A.    Client’s business includes the research, development and commercialization
of pharmaceutical and biologic drug products.


B.    inVentiv and its Affiliates (as defined herein) offer a wide range of
services and offerings to clients in the pharmaceutical and biotechnology arena.


C.    Client hereby engages inVentiv, and inVentiv hereby accepts such
engagement, to provide various types of services pursuant to the terms hereof
and each separate project agreement substantially in the form attached hereto as
Annex A (each a “Project Agreement”) to be executed by duly authorized officers
of each of the Parties. Except as otherwise mutually agreed, Client and inVentiv
shall enter into a Project Agreement for each program pursuant to which inVentiv
and its Affiliates offer services to Client.


1.      Interpretation and Construction


(a)    The Parties desire for the terms and conditions set forth in this Master
Agreement to govern the relationship between the Parties. Each Project Agreement
shall be subject to the terms of this Master Agreement. Subject to Section
12(b), unless otherwise expressly set forth in a Project Agreement, in the event
of a conflict or inconsistency between the terms and conditions set forth in
this Master Agreement and the terms and conditions set forth in a Project
Agreement, the terms and conditions set forth in this Master Agreement shall
take precedence, govern, and control.
 
(b)    The Parties acknowledge that certain of inVentiv’s Affiliates may provide
certain Services to Client in accordance with the terms of this Master Agreement
and one or more Project Agreements executed hereunder between a particular
inVentiv Affiliate and Client, subject to duly authorized officials of Client
and the particular inVentiv Affiliate first executing the Project Agreement and
such Project Agreement expressly confirming that the terms of this Master
Agreement shall govern the relationship between Client and the particular
inVentiv Affiliate, in which case the inVentiv Affiliate shall be bound to the
same obligations and shall enjoy the same rights under this Master Agreement as
does inVentiv, and Client and the particular inVentiv Affiliate shall be bound
by the terms set forth in this Master Agreement. Client agrees that inVentiv
acts solely on its own behalf and shall not be liable, or otherwise responsible,
for the acts and/or omissions of any inVentiv Affiliate under any circumstances
in connection with any Project Agreement that is not signed by inVentiv.
Further, each inVentiv

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


Page 1

--------------------------------------------------------------------------------



Affiliate acts solely on its own behalf and shall not be liable, or otherwise
responsible, for the acts and/or omissions of inVentiv or any other inVentiv
Affiliate under any circumstances in connection with this Master Agreement or
any Project Agreement that is not signed by that inVentiv Affiliate. The term
“Affiliate” means, with respect to any entity, any other entity directly or
indirectly, through one or more intermediaries, controlling, controlled by or
under common control with such entity. As used in this definition, the term
“control” (including “controlled by” or “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of an entity, whether through ownership
of voting securities, as trustee, by contract or otherwise.


2.    The Services
(a)     Client shall retain inVentiv to provide services as set forth in one or
more Project Agreements (hereinafter the “Services”). The Services covered by
this Master Agreement may include one or more of sales force automation, sample
accountability, expense management, fleet services, national account management,
detailing, sales operations support and other services as may be requested by
Client and agreed to by inVentiv in one or more Project Agreements.


(b)    Client has no obligation to inVentiv for Services under this Master
Agreement in the absence of an executed Project Agreement covering such
Services.


(c)    Each Project Agreement shall allocate responsibility for project
management and quality assurance activities necessary to perform the Services.
inVentiv will provide regular updates as to the progress of the Services at a
frequency and in a manner designated by the Parties in the Project Agreement.


(d)    Amendments to Project Agreements. From time to time, it may be
appropriate to make changes in or additions to a Project Agreement and the scope
of Services or other matters specified therein. No such changes or additions
shall be implemented, nor shall Client be obligated to pay for any additional
Services, prior to the execution by the Parties of a written amendment (each, an
“Amendment”) that refers to and amends the related Project Agreement. Any
additional Services authorized pursuant to an Amendment shall be deemed to be
Services under and shall be subject to this Master Agreement. When executed by
both Parties, each Amendment shall be deemed incorporated into the related
Project Agreement and this Master Agreement.
    
3.    Representations and Warranties of the Parties


(a)    inVentiv represents, warrants and covenants that:


(i)    it shall perform the Services in a professional manner in accordance with
the standards of care and diligence regularly practiced by contract sales
organizations in the biopharmaceutical industry contracting to provide the same
or similar services and in accordance with those specifications which inVentiv
and Client agree to (in writing) and any timelines agreed upon (in writing);

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


2

--------------------------------------------------------------------------------





(ii)    it shall maintain in full force and effect all necessary licenses,
permits, approvals (or waivers), and authorizations required by law to carry out
its obligations under this Master Agreement and any Project Agreement;


(iii)    the execution, delivery, and performance of this Master Agreement by
inVentiv and the consummation of the transaction(s) contemplated hereby have
been duly authorized by all requisite corporate action; that the Master
Agreement constitutes the legal, valid, and binding obligation of inVentiv,
enforceable in accordance with its terms (except to the extent enforcement is
limited by bankruptcy, insolvency, reorganization, or other laws affecting
creditors’ rights generally and by general principles of equity); and this
Master Agreement and performance hereunder does not violate or constitute a
breach under any organizational document of inVentiv or any contract, other form
of agreement, or judgment or order to which inVentiv is a party or by which it
is bound;


(iv)    the personnel assigned to perform Services rendered under this Master
Agreement and any Project Agreement shall be capable professionally and duly
qualified to perform the Services hereunder and in each Project Agreement;


(v)    it is not a party to any agreement that would prevent it from fulfilling
its obligations under this Master Agreement or any Project Agreement, and during
the term of this Master Agreement or any Project Agreement it shall not enter
into any agreement which would in any way prevent or materially restrict it from
performing the Services under this Master Agreement or any Project Agreement;
and


(vi)     the Services shall be provided in compliance with (x) all applicable
statutes, federal and state laws, ordinances, rules, or regulations of any
governmental or regulatory authority including (but not limited to) the OIG
Compliance Program Guidance for Pharmaceutical Manufacturers, the PhRMA Code on
Interactions with Healthcare Professionals, the Accreditation Council for
Continuing Medical Education requirements for continuing medical education, the
American Medical Association Ethical Guidelines on Gifts to Physicians from
Industry, the Federal Food, Drug and Cosmetic Act (“FDCA”) and all applicable
regulations and guidance promulgated pursuant thereto by the U.S. Food and Drug
Administration, the Medicare/Medicaid anti-kickback statute, the Prescription
Drug Marketing Act (“PDMA”), the Health Insurance Portability and Accountability
Act, and all other federal, state and local laws, and rules, regulations,
guidance, guidelines and requirements of all relevant governmental or regulatory
authorities applicable to the marketing, promotion, distribution and sale of any
pharmaceutical products in the United States, the Federal Trade Commission Act
and all regulations and guidances promulgated by the U.S. Federal Trade
Commission, the U.S. Foreign Corrupt Practices Act of 1977, 15 U.S.C. §§ 78dd-1,
et seq., all as amended from time to time (collectively, “Applicable Law”); (y)
any Client healthcare compliance policies in effect from time to time, copies of
applicable ones of which will be provided to inVentiv prior to performance of
Services under each Project Agreement and as may thereafter be updated from
time-to-time during the course of performance of such Services; and (z) any
applicable inVentiv policies and procedures.

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


3

--------------------------------------------------------------------------------



(vii) In performing the Services inVentiv shall take no action that will
jeopardize the goodwill or reputation of Client or any product of Client.


(b)
Client represents, warrants and covenants that:



(i)    the execution, delivery and performance of this Master Agreement by
Client and the consummation of the transaction(s) contemplated hereby has been
duly authorized by all requisite corporate action; that the Agreement
constitutes the legal, valid, and binding obligation of Client, enforceable in
accordance with its terms (except to the extent enforcement is limited by
bankruptcy, insolvency, reorganization or other laws affecting creditors’ rights
generally and by general principles of equity); and that this Master Agreement
and performance hereunder does not violate or constitute a breach under any
organizational document of Client or any contract, other form of agreement, or
judgment or order to which Client is a party or by which it is bound;


(ii)    Client shall act in good faith to provide inVentiv with the necessary
materials, information, product training, and assistance, as specified in the
applicable Project Agreement, reasonably required to enable inVentiv to perform
the Services in compliance with all Applicable Law, and shall apply the degree
of skill and care regularly practiced by pharmaceutical companies contracting to
receive same or similar services to provide inVentiv (x) with the information
and materials necessary for inVentiv to provide the Services and (y) if Client
is required to provide deliverables under a Project Agreement, such deliverables
will be sufficient for the purpose contemplated;


(iii)    all content (product or otherwise), materials, documentation and
information provided by it to inVentiv are in compliance with all Applicable
Laws;


(iv)    Client shall provide any and all reasonably required training for the
relevant inVentiv Employees specifically regarding the Client product(s) and
will be responsible for all costs and expenses of such training, including
inVentiv personnel travel, lodging, and meals and others costs as agreed by the
Parties;
(v)    Client’s products that are the subject matter of the Services provided
under a Project Agreement shall be promoted under trademarks owned by or
licensed to Client and are products which are either owned by Client and/or as
to which Client has, or will have as of the date such product is marketed and
sold, all material licenses, consents or approvals necessary pursuant to
Applicable Laws to market and sell the products. Client represents and warrants
that, to its knowledge, the trademarks, trade names and trade dress used in
conjunction with such products do not infringe on any intellectual property
rights of any other person or entity. Client further represents and warrants
that to its knowledge the promotion of any Client product to be promoted by
inVentiv does not infringe on any intellectual property rights of any other
person or entity;


(v)    it is not a party to any agreement that would prevent it from fulfilling
its obligations under this Master Agreement and any Project Agreement, and
during the term of this

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


4

--------------------------------------------------------------------------------



Master Agreement and any Project Agreement, it will not enter into any agreement
which would in prevent or materially restrict inVentiv from performing the
Services under this Master Agreement or any Project Agreement;


(vi)    it is solely responsible for reviewing and approving Client’s product
promotional materials and literature and shall ensure all such materials
provided to inVentiv for use in the Services shall comply with Applicable Law;
and


(vii)    Client shall notify inVentiv in the event that it becomes subject to a
Federally Mandated Corporate Integrity Agreement (CIA) and such CIA requires
inVentiv to provide Client with data, training, analysis, oversight or
certifications that are not contemplated by the Services described herein.  In
such event, the Parties shall mutually agree on an appropriate allocation of
costs and expenses associated with inVentiv's provision of such CIA related
data, training, analysis, oversight or certifications not included in the scope
of Services provided under this Master Agreement or any related Project
Agreement.


4.    Independent Contractors; inVentiv Personnel


(a)    inVentiv and its directors, officers, employees and any persons providing
the Services are at all times independent contractors with respect to Client.
Persons provided by inVentiv to perform Services shall not be deemed employees
of Client. Neither this Master Agreement nor the Services to be rendered
hereunder shall for any purpose whatsoever or in any way or manner create any
employer-employee relationship between inVentiv, its directors, officers,
employees and any persons providing Services and Client. Client understands that
inVentiv may utilize individual independent contractors in connection with its
performance of the Services. inVentiv shall supervise, direct and govern the
performance of such independent contractors in performing the Services and shall
be responsible for such independent contractor’s performance of such Services in
accordance with this Master Agreement and applicable Project Agreement and shall
be liable for the failure of any such independent contractor to perform the
Services in accordance with this Master Agreement and applicable Project
Agreement.
  
(b)    inVentiv is, and at all times shall remain, solely responsible for the
human resource and performance management functions of all inVentiv personnel
provided to perform the Services, including any independent contractors utilized
for such purpose. inVentiv shall be solely responsible and liable for all
disciplinary, probationary, and termination actions taken by it, and for the
formulation, content, and dissemination of all employment policies and rules
(including written disciplinary, probationary, and termination policies)
applicable to its employees, agents, and contractors including its individual
independent contractors (individually, an “inVentiv Employee” and collectively,
“inVentiv Employees”).


(c)    inVentiv shall obtain and maintain worker’s compensation insurance and
other insurances required for inVentiv Employees performing the Services and
acknowledges that Client does not and shall not obtain or maintain such
insurances, all of which shall be inVentiv’s sole responsibility.



† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


5

--------------------------------------------------------------------------------



(d)     Except as otherwise set out in this Master Agreement or in a Project
Agreement, Client shall have no responsibility to inVentiv or any inVentiv
Employee for any compensation, expense reimbursements, benefits (including,
without limitation, vacation and holiday remuneration, healthcare coverage or
insurance, life insurance, pension or profit-sharing benefits, and disability
benefits), payroll-related or withholding taxes, or any governmental charges or
benefits (including, without limitation, unemployment and disability insurance
contributions or benefits and workers compensation contributions or benefits)
that may be imposed upon or be related to the performance by inVentiv or its
employees, agents, or contractors of the obligations under this Master Agreement
or any Project Agreement, all of which shall be the sole responsibility of
inVentiv. To clarify, Client will not withhold any income tax or payroll tax of
any kind on behalf of inVentiv.
    
(e)     All employment decisions regarding an inVentiv Employee shall be made
solely and exclusively by inVentiv and shall comply with inVentiv’s human
resource policies and procedures. Any request by Client for removal of an
inVentiv Employee assigned to provide Service(s) shall be made in writing,
supported by the Client’s reasons for requesting the removal and by
documentation of the inVentiv Employee’s actions and/or behavior that support
the request. In addition to any other actions inVentiv deems appropriate in the
circumstances, inVentiv shall reassign such inVentiv Employee within thirty (30)
days of receiving such request, so that such inVentiv Employee is no longer
providing Services to Client.
(f)    Subcontractors. Other than for individual independent contractors as
provided for in Section 4(a) herein above, inVentiv may not subcontract any
portion of the Services except with Client’s prior written consent and approval
of the subcontractor to be utilized in each instance (each a “Permitted
Subcontractor”). Any approval of a Permitted Subcontractor by Client does not
grant the right to any Permitted Subcontractor to further subcontract its
obligations without first obtaining further express prior written consent of
Client. Each Permitted Subcontractor shall be subject to, and inVentiv shall
ensure that each Permitted Subcontractor is contractually obligated to comply
with and does comply with, all obligations of inVentiv under this Master
Agreement that apply to the subcontracted Services, provided that inVentiv shall
remain responsible and liable for the performance of all of its obligations
under this Master Agreement and for any breach thereof by any Permitted
Subcontractor.
(g)    No Debarment. inVentiv represents and warrants that it has not been
debarred under the Generic Drug Enforcement Act, and covenants and agrees that
it shall not employ or subcontract with any person or entity that has been so
debarred to perform any Services under this Master Agreement or any Project
Agreement. inVentiv shall promptly notify Client if during the term of this
Master Agreement: (a) any regulatory agency takes action against inVentiv; (b)
inVentiv becomes aware of the debarment or threatened debarment of inVentiv or
any individual, corporation, partnership or association providing services to
inVentiv in connection with this Master Agreement or any Project Agreement; or
(c) inVentiv becomes aware of any other actual or anticipated event that is
reasonably likely to have a material adverse effect on inVentiv’s ability to
perform the Services, including without limitation any material adverse change
in inVentiv’s financial condition. If inVentiv becomes aware of the debarment or
threatened debarment of inVentiv or any individual, corporation, partnership or
association providing

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


6

--------------------------------------------------------------------------------



services to inVentiv, inVentiv shall notify Client immediately and, in addition
to any other rights or remedies Client may have, Client shall have the right to
terminate this Master Agreement and any Project Agreement upon written notice
without further cost or liability.
5.    inVentiv Compensation    


(a)    In consideration of the performance of the Services in accordance with
this Master Agreement and the applicable Project Agreement(s), Client shall pay
inVentiv the fees, costs and expenses (collectively, the “Fees”) as set forth in
each Project Agreement. inVentiv shall bill Client as set forth in each Project
Agreement and invoices shall be sent by inVentiv to Client on a monthly basis
for the Fees for Services.


(b)    In addition to the Fees set forth in a Project Agreement, certain
necessary and reasonable expenses will be charged to Client on a pass-through
basis. These expenses will be billed to Client at actual cost incurred by
inVentiv. Permitted pass-through costs shall be set forth in the applicable
Project Agreement.


(c)    Payments are due within thirty (30) days of Client’s receipt of each
applicable invoice from inVentiv. If an invoice is not paid within thirty (30)
days of Client’s receipt, inVentiv reserves the right to impose a finance charge
of the lesser of one percent (1.0%) (calculated on a monthly basis) or the
maximum amount permitted by law of all amounts due.


(d)    In the event Client will be issuing purchase orders for payment of
inVentiv invoices, Client shall issue such purchase orders in a timely manner in
accordance with the terms and conditions set forth herein. The Parties
understand and agree that all terms and conditions set forth in a purchase order
are null and void, it being understood and agreed that this Master Agreement
provides the terms and conditions governing the relationship between the
Parties.


(e)    Invoices. Invoices will reference the corresponding Project Agreement,
and will include a description of the Services completed under the Project
Agreement, an itemization of any costs provided for in the Project Agreement as
a pass through expense item and a listing and receipt documentation for any
authorized expenses, that are being charged in the invoice.
 
Invoices will be sent to Client by mail or e-mail addressed to the following or
subsequently updated address:


Accounts Payable
Omeros Corporation
201 Elliott Avenue West
Seattle, WA 98119
ap@omeros.com


(f)    Obligation to Pay Taxes. Any taxes that may be due and payable as a
result of payments by the Client under this Master Agreement are solely
inVentiv’s responsibility. Payments under this Master Agreement will be made in
full in the agreed

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


7

--------------------------------------------------------------------------------



amounts without deduction for taxes of any kind whatsoever, in conformity with
inVentiv’s non-employee status. Notwithstanding the foregoing, if any payments
made by Client under this Master Agreement are subject to withholding taxes
under the laws of any relevant governmental entity, Client is authorized to
withhold such taxes as are required under such laws and deduct such amounts from
the amounts payable to inVentiv. In the event Client withholds such amounts,
Client shall secure and use commercially reasonable efforts to deliver to
inVentiv within five (5) business days of the applicable payment proof of any
such taxes paid or required to be withheld.


6.    Confidentiality
(a)    “Confidential Information” means any confidential or proprietary
information, patentable or otherwise, in any form (written, oral, photographic,
electronic or otherwise), that is disclosed by or on behalf of one Party (the
“Disclosing Party”) to the other Party (the “Receiving Party”) in connection
with this Master Agreement or any Project Agreement, whether prior to, on, or
after the Effective Date; provided, however, that (x) the terms of this Master
Agreement and any Project Agreement shall be considered the Confidential
Information of both Parties (with each Party deemed to be the Receiving Party),
and (y) all work product generated for Client by inVentiv in the course of
performance of Services under this Master Agreement or any Project Agreement
shall be deemed the Confidential Information of the Client (with inVentiv deemed
to be the Receiving Party). Confidential Information includes, without
limitation, technical, trade secret, commercial and financial information about
either Party’s (i) research or development; (ii) marketing plans or techniques,
contacts or customers; (iii) organization or operations; (iv) business
development plans (i.e., licensing, supply, acquisitions, divestitures or
combined marketing); (v) products, licenses, trademarks, patents, other types of
intellectual property or any other contractual rights or interests (including,
without limitation, processes, procedures and business practices involving trade
secrets or special know-how), (vi) pricing and financial information, and (vii)
in the case of inVentiv, the names and contact information (i.e., phone number,
address and e-mail address) of the inVentiv Employees. The Receiving Party shall
neither use nor disclose Confidential Information received from the Disclosing
Party for any purpose other than as specifically allowed by this Master
Agreement or any Project Agreement.
(b)    Each Party may disclose the other Party’s Confidential Information to the
extent that such disclosure is:
(i)    made in response to a valid order of a court of competent jurisdiction or
other supra-national, federal, national, regional, state, provincial and local
governmental or regulatory body of competent jurisdiction or, if in the
reasonable opinion of the Receiving Party’s legal counsel, such disclosure is
otherwise required by Applicable Law, including by the U.S. Securities Exchange
Commission, or by the rules of any stock exchange upon which such Party’s
securities are listed or to which application for listing has been submitted;
provided, however, that the Receiving Party shall first have given the
Disclosing Party notice and a reasonable opportunity to quash such order or to
obtain a protective order or confidential treatment requiring that the
Confidential Information and documents that are the subject of such

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


8

--------------------------------------------------------------------------------



order be held in confidence by such court or agency or, if disclosed, be used
only for the purposes for which the order was issued.
(ii)    made by or on behalf of (A) if the Receiving Party is inVentiv, to its
Affiliates, and its or their employees, directors, consultants, advisors or
representatives; or (B) if the Receiving Party is Client, to its Affiliates, and
its or their employees, directors, consultants, advisors or representatives in
each case ((A) and (B)) as may be reasonably necessary or useful in connection
with the performance of such Party’s obligations or exercise of its rights as
contemplated by this Master Agreement or any Project Agreement; provided,
however, that such persons shall be subject to obligations of confidentiality
and non-use with respect to such Confidential Information substantially similar
to the obligations of confidentiality and non-use of the Receiving Party
pursuant to this Section 6. The Receiving Party shall be liable to the
Disclosing Party for any breach by any of such recipients of the restrictions
set forth in this Section 6.
(c)    Upon the expiration or termination of this Master Agreement and receipt
of Disclosing Party’s written request, Receiving Party, at its option, shall
promptly either (i) return to the Disclosing Party all tangible forms of
Confidential Information in its possession, including any and all copies
(including electronic) and/or derivatives of Confidential Information made by
either Party or their employees as well as any writings, drawings,
specifications, manuals or other printed or electronically stored material based
on or derived from, Confidential Information, or (ii) destroy Confidential
Information in its possession and deliver to Disclosing Party a certification
that such destruction has occurred; provided however, that Receiving Party may
retain a copy of any information, including Confidential Information, that (x)
the Receiving Party reasonably believes is required to comply with Applicable
Law or to effectuate the Purposes of this Master Agreement, including any
Project Agreement or (y) any computer records or files containing such
Confidential Information that have been created solely by such Receiving Party’s
automatic archiving and back-up procedures, to the extent created and retained
in a manner consistent with such Receiving Party’s standard archiving and
back-up procedures, but not for any other uses or purposes. All such retained
Confidential Information shall remain subject to the applicable confidentiality
obligations of this Section 6. Except as expressly permitted herein, the
Receiving Party shall not disclose to third parties any Confidential Information
or any reports, recommendations, conclusions or other results of work under this
Master Agreement or any Project Agreement without prior consent of an officer of
the Disclosing Party. The obligations set forth in this Section 6, including the
obligations of confidentiality and non-use, shall be continuing and shall
survive the expiration or termination of this Master Agreement and any Project
Agreement and will continue for a period of ten (10) years from the date of such
expiration or termination.
(d)    The obligations of confidentiality and non-use set forth herein shall not
apply to the following, in each case as established by the Receiving Party: (i)
Confidential Information at or after such time as it is or becomes publicly
available through no fault of the Receiving Party; (ii) Confidential Information
that is already independently known to the Receiving Party at the time of
disclosure by the Disclosing Party, as shown by prior written records; (iii)
Confidential Information at or after such time that it is disclosed to the
Receiving Party by a third party with

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


9

--------------------------------------------------------------------------------



the legal right to do so; or (iv) Confidential Information that is independently
developed by or for the Receiving Party without reference to the Disclosing
Party’s Confidential Information.
7.    Restrictions on Solicitation
(a)    Except as expressly authorized under any Project Agreement, neither Party
may solicit the employees or independent contractors of the other Party to
become employees of, or consultants to, the other Party during the Term of this
Master Agreement and any Project Agreement and for a one (1) year period
following the termination of both this Master Agreement and any Project
Agreement. The provisions of this Section 7 shall not apply with respect to
either Party’s employees or independent contractors who seek employment from the
other Party on their own initiative, such as, but not limited to, in response to
a Party’s general vacancy announcement or advertisement.


(b)    Client agrees during the Term of this Master Agreement and for one (1)
year thereafter not: (i) to provide any contact information (including name,
address, phone number or e-mail address) of any current inVentiv Employee to any
third party which provides or proposes to provide Client with the same services
being provided by inVentiv pursuant to a Project Agreement with the intent that
such third party hire or retain such current inVentiv Employee, or (ii) to
knowingly assist actively in any other way such a third party in employing or
retaining such current inVentiv Employee that provides Services to Client under
a Project Agreement.


(c)    Client shall pay to inVentiv or cause the third party to pay to inVentiv,
as the case may be, [†] for each current inVentiv Employee so employed or
retained by Client or a third party due to a breach by Client of Section 7(a) or
7(b) as liquidated damages for breach of Sections 7(a) and 7(b).


(d)    inVentiv shall pay to Client or cause the third party to pay to Client,
as the case may be, [†] for each current employee of Omeros so employed or
retained by inVentiv due to a breach by inVentiv of Section 7(a) as liquidated
damages for breach of Section 7(a).


(e)    The Parties acknowledge and agree that the remedies set forth in Sections
7(c) and 7(d) shall be the sole remedy for the breach of Section 7(a) unless
otherwise agreed by the Parties. Each Party agrees that the provisions of such
Section 7(c) and 7(d) represent a good faith estimate of the loss expected to be
suffered by such Party as a result of such breach. For the avoidance of doubt,
neither Party may terminate this Master Agreement in accordance with Section
12(a)(ii) for a breach of Section 7(a) if such breaching Party pays the
applicable amount(s) set forth in Section 7(c) or 7(d).




8.
Indemnification



(a)    inVentiv shall indemnify and hold Client, its Affiliates and its and
their officers, directors, agents and employees harmless from and defend them
against any and all liabilities, losses, proceedings, suits, actions, damages,
claims or expenses of any kind, including court

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


10

--------------------------------------------------------------------------------



costs and reasonable attorneys’ fees (collectively, “Losses”) arising from the
claim of a third party (including inVentiv Employees with respect to claims
under Section 8(a)(iii)) that arise from: (i) any negligent acts or omissions by
or the willful misconduct of inVentiv, its agents, directors, officers, or
employees (including any inVentiv Employee), (ii) any material breach of any
obligation under this Master Agreement or any Project Agreement, or material
breach of any representation, warranty or covenant under this Master Agreement
or any Project Agreement, in each case by inVentiv, its agents, directors,
officers or employees, (iii) any claim that Client was in an employer/employee
relationship with any inVentiv Employee(s) at the time of performance of the
Services, and any related violation of applicable federal, state, or local
statutes, laws, ordinances, regulations or guidelines relating to (A)
employment; (B) safety and health; and (C) the payment of taxes and required
taxes and payments with respect to employees (“Employment Law”) with respect to
any inVentiv Employee, including any claim brought by or on behalf of an
inVentiv Employee for failure to pay wages or benefits; provided, however, that
this clause (iii) shall not apply to any such Losses that arise or are alleged
to arise from any liability of Client to an inVentiv Employee under the terms of
any Client-sponsored benefits plans, programs or arrangements, or any
Client-sponsored bonus, stock option, stock purchase, incentive, deferred
compensation, supplemental retirement, severance or other similar compensation
plans, programs or arrangements or (iv) any claim arising from the acts or
omissions of any inVentiv Employee performing Services, including without
limitation the practice or use of any third party’s intellectual property,
except to the extent such act or omission was taken at the specific direction of
Client or was required by this Master Agreement or any Project Agreement
hereunder.


(b)    Client shall indemnify and hold inVentiv, its Affiliates and their
respective officers, directors, agents, and employees harmless from and defend
against any and all Losses arising from the claim of a third party that arise
from: (i) any negligent acts or omissions by or the willful misconduct of
Client, its agents, directors, officers, or employees, (ii) any material breach
of any obligation under this Master Agreement or any Project Agreement, or
material breach of any representation, warranty or covenant under this Master
Agreement or any Project Agreement, in each case by Client, its agents,
directors, officers or employees, (iii) any product liability claims related to
products sold by Client using the Services of inVentiv, whether arising out of
warranty, negligence, strict liability (including manufacturing, design,
warning, or instruction claims) or any other product based statutory claim, and
(iv) any intellectual property infringement claims relating to any trademarks
owned by or licensed to Client.
(c)    In case any action, proceeding or claim shall be brought against one of
the Parties hereto (an “Indemnified Party”) based upon any of the above claims
and in respect of which indemnity may be sought against the other Party hereto
(the “Indemnifying Party”) such Indemnified Party shall promptly notify the
Indemnifying Party in writing as soon as reasonably practicable. The failure by
an Indemnified Party to notify the Indemnifying Party of such Claim shall not
relieve the Indemnifying Party of responsibility under this Section, except to
the extent such failure adversely prejudices the ability of the Indemnifying
Party to defend such claim. The Indemnifying Party, at its expense and with
counsel of its own choice reasonably acceptable to the Indemnified Party, shall
defend against, negotiate, settle or otherwise deal with any such claim,
provided that the Indemnifying Party shall not enter into any settlement or
compromise of any claim which could lead to liability or create any financial or
other obligation on the part of

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


11

--------------------------------------------------------------------------------



the Indemnified Party without the Indemnified Party's prior written consent. The
Indemnified Party may participate in the defense of any claim with counsel of
its own choice and at its own expense. The Parties agree to cooperate fully with
each other in connection with the defense, negotiation, or settlement of any
such claims. In the event that the Indemnifying Party does not undertake the
defense, compromise, or settlement of any claim, the Indemnified Party shall
have the right to control the defense or settlement of such claim with counsel
of its choosing.
(d)    Subject to Section 8(a), Client shall reimburse inVentiv for all
reasonable, documented out-of-pocket expenses incurred by inVentiv in connection
with responses to subpoenas and other similar legal orders issued to inVentiv in
respect to Client’s product or the Services performed under this Master
Agreement and the applicable Project Agreement.
9.    Limitation of Liability
Except in the case of (a) gross negligence or willful or knowing misconduct (b)
a breach of the obligations set forth in Section 6 (Confidentiality), neither
Party shall be liable to the other Party with respect to any subject matter of
this Master Agreement or any Project Agreement under any contract, tort,
negligence, strict liability, breach of warranty (express or implied) or other
theory for any indirect, incidental, special, punitive, exemplary or
consequential damages, even if advised of the possibility of such damages. For
clarification, this limitation shall not apply to the Parties’ indemnification
obligations set forth in Section 8 above. In addition, except for any liability
arising from inVentiv’s (i) gross negligence or willful or knowing misconduct or
(ii) breach of its obligations set forth in Section 6 (Confidentiality), the
total liability of inVentiv to Client resulting from the performance of the
Services set forth in this Master Agreement and in any one or more Project
Agreements between the Parties shall be limited to [†] the total fees actually
paid by Client, and in no event less than [†] the fees that would have been paid
by Client, to inVentiv for Services under the specific Project Agreement giving
rise to the claim(s). For clarification, this limitation shall not apply to the
Parties’ indemnification obligations set forth in Section 8 above.


10.
Intellectual Property; Ownership



(a)    Except as set forth in Section 10(b) below, all documents, materials,
reports and deliverables provided by inVentiv to Client pursuant hereto, whether
or not patentable, copyrightable, or susceptible to any other form of legal
protection, which are made, conceived, reduced to practice, or authored by
inVentiv or inVentiv’s employees, representatives, or agents (if any) as a
result of the performance of Services, or which are derived from use or
possession of Client’s Confidential Information (collectively, the
“Deliverables”), shall be the sole and exclusive property of Client. Each
Deliverable constituting an original work shall be considered a work made for
hire under applicable copyright laws. Subject to Section 10(b) below, inVentiv
hereby assigns and agrees to assign to Client all right, title, and interest in
all worldwide intellectual property rights in the Deliverables, including,
without limitation, patents, copyrights, and trade secrets.



† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


12

--------------------------------------------------------------------------------



(b)    Notwithstanding anything to the contrary set forth herein, to the extent
any Deliverable or work made for hire includes inVentiv’s concepts, ideas,
models, know-how, software, methodologies, technology, techniques, procedures,
management tools, workshops, manuals, macros, data files, inventions, and other
intellectual capital and property that inVentiv has developed, created or
acquired prior to or independent of performing Services under this Master
Agreement (the “inVentiv Materials”), inVentiv shall retain exclusive ownership
in such inVentiv Materials to that extent. inVentiv hereby grants Client a
perpetual, non-exclusive, non-transferable (except in conjunction with the
permitted assignment of this Master Agreement), royalty-free right and license,
with the right to sublicense to a licensee or contractor, for it to use the
inVentiv Materials solely in connection with its use of the Deliverables created
by inVentiv in connection with the Services.


(c)    Notwithstanding subsections (a) and (b) of this Section 10, unless
otherwise expressly set forth in any Project Agreement, if any Deliverable
incorporates any know-how or other intellectual property owned or controlled by
a third party, then inVentiv shall use commercially reasonable efforts to
acquire on behalf of Client a perpetual, royalty-free, world-wide, irrevocable,
non-exclusive license or sublicense, with the right to sublicense to a licensee
or contractor, to use such Deliverable. If, despite such efforts, inVentiv is
unable to obtain such rights from such third party, then inVentiv shall, at its
own cost and expense, generate a replacement Deliverable reasonably acceptable
to Client that does not incorporate such third party know-how or other
intellectual property.


11.
Term



The Agreement shall be in effect as of the Effective Date and shall remain in
effect until the third anniversary of the Effective Date (the “Term”) or until
such later date as may be set forth in a Project Agreement (it being understood
that this Master Agreement will not terminate in the event the term set forth in
a Project Agreement is longer than the term set forth herein). The Parties may
extend this Master Agreement for additional periods of one year each (each an
“Additional Term”) by mutual written agreement not less than sixty (60) days
prior to the end of the then current term.


12.    Termination


(a) This Master Agreement and any Project Agreement may be terminated by
inVentiv or Client as follows:


(i)    inVentiv may terminate this Master Agreement and any or all Project
Agreements upon written notice if any undisputed payment to be made to inVentiv
by Client is not made when due and such overdue payment is not made within
twenty (20) days from the date of written notice, in accordance with the
requirements of Section 14(i) of the Master Agreement, from inVentiv to Client
of such nonpayment and intent to terminate; provided, however, that before
inVentiv sends such notice to Client, inVentiv will contact Client by telephone,
within the first five (5) days following the date on which the undisputed amount
owed was due to inVentiv, to ascertain the status of the payment.

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


13

--------------------------------------------------------------------------------



(ii)    either Party may terminate this Master Agreement or any or all Project
Agreements immediately upon written notice to the other Party, in the event that
such other Party (or its Affiliate) has committed a material breach of this
Master Agreement or any Project Agreement and such breach has not been cured
within thirty (30) days of receipt of written notice from the non-breaching
Party of such breach (provided that, during the thirty (30) day cure period for
termination due to breach, each Party will continue to perform its obligations
under the applicable Project Agreement);
(iii)    either Party may terminate this Master Agreement or any or all Project
Agreements immediately upon written notice to the other Party, in the event such
other Party is either debarred from federal contracting or is a “Sanctioned
Entity”. For purposes hereof, a Sanctioned Entity is an entity that:
(A)    Is currently under indictment or prosecution for, or has been convicted
(as defined in 42 C.F.R. § 1001.2) of: (1) any offense related to the delivery
of an item or service under the Medicare or Medicaid programs or any program
funded under Title V or Title XX of the Social Security Act (the Maternal and
Child Health Services Program or the Block grants to States for Social Services
programs, respectively); (2) a criminal offense relating to neglect or abuse of
patients in connection with the delivery of a health care item or service; (3)
fraud, theft, embezzlement, or other financial misconduct in connection with the
delivery of a health care item or service; (4) obstructing an investigation of
any crime referred to in (1) through (3) above; or (5) unlawful manufacture,
distribution, prescription, or dispensing of a controlled substance; or
(B)    Has been required to pay any civil monetary penalty regarding false,
fraudulent, or impermissible claims under, or payments to induce a reduction or
limitation of health care services to beneficiaries of, any state or federal
health care program, or is currently the subject of any investigation or
proceeding which may result in such payment; or
(C)    Has been excluded from participation in the Medicare, Medicaid, or
Maternal and Child Health Services (Title V) program, or any program funded
under the Block Grants to States for Social Services (Title II) program; or
(iv)    either Party may terminate the Master Agreement or any or all Project
Agreements immediately upon written notice to the other Party in the event that
such other Party has become insolvent or has been dissolved or liquidated, filed
or has filed against it, a petition in bankruptcy and such petition is not
dismissed within sixty (60) days of the filing, makes a general assignment for
the benefit of creditors; or has a receiver appointed for a substantial portion
of its assets.
(v)    Client may terminate the Master Agreement or any or all Project
Agreements for any reason or no reason upon ninety (90) days’ written notice to
inVentiv.
(vi)    Client may terminate this Master Agreement or any or all Project
Agreements immediately upon written notice if inVentiv enters into a merger,
consolidation or similar transaction with any entity, or sells or transfers to
any entity all or substantially all of its

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


14

--------------------------------------------------------------------------------



assets to which this Master Agreement or any Project Agreement relates, if at
the time of such merger, consolidation, sale or transfer, such entity is
developing or marketing (directly or indirectly) for its own account any product
that is intended to compete with any product then under development or being
commercialized by or on behalf of Client as identified on Annex B attached
hereto, which may be amended unilaterally by Client from time to time upon
written notice to inVentiv (such competitors, “Identified Competitors”).
(vii)    Either Party may terminate the Master Agreement or any or all Project
Agreements upon written notice if the other Party has suspended performance in
accordance with Section 14(d), and such suspension continues for sixty (60) days
after the date of the occurrence.
(b)    Each Project Agreement may be terminated in accordance with its own
termination provisions, if any. In the event of any conflict in such termination
provisions, the termination provisions contained in the applicable Project
Agreement with respect to a party’s right to terminate such Project Agreement
and any consequences thereof shall govern. Except as set forth in this Master
Agreement, the termination of any individual Project Agreement shall have no
effect on the continued existence and enforceability of the Master Agreement or
any other Project Agreement.
(c)    Upon the effective date of such termination, the Parties shall have no
further obligation to each other (other than those set forth in Sections 4, 6,
7, 8, 9, 10, 13 and 14 and this Section 12(c)), except that Client shall pay the
amounts set forth or provided for in any Project Agreement for Services
satisfactorily performed through the actual date of termination, including
receipt of the relevant Deliverables; provided, however, that upon receipt of a
notice of termination from Client, inVentiv shall use diligent efforts to
mitigate and cancel, to the extent possible, all obligations that would incur
expenses related to the Agreement or the terminated Project Agreement, including
reassignment of any inVentiv employees previously assigned to perform the
Services, as applicable, and inVentiv shall not, without Client’s prior
approval, perform any additional Services, incur expenses, or enter into any
other obligations related to the Agreement or the terminated Project Agreement,
as applicable.
13.    Choice of Law; Dispute Resolution


This Master Agreement and any Project Agreement shall be construed according to
the laws of the State of New York (without reference to any principles regarding
conflicts of laws). Before commencing any lawsuit, action or other proceeding
regarding a dispute that arises between the Parties in connection with or
relating to this Master Agreement or any Project Agreement (“Action”), the
Parties agree to attempt to resolve such dispute through good faith negotiation
during a period of 20 business days. Any Action brought by either Party shall be
subject to the exclusive jurisdiction of the state and/or federal courts of New
York, New York.
14.    Miscellaneous
(a)     Each Party undertakes to maintain appropriate insurance in commercially
reasonable amounts with financially capable carriers. In addition, Client shall
carry product liability insurance in the amount of at least [†]. Neither Party’s
indemnity shall be capped by its

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


15

--------------------------------------------------------------------------------



insurance limits. Each Party shall name the other Party as an additional insured
on all liability insurance coverage that is applicable to the Services being
provided under one or more Project Agreements as their interests may appear. In
addition, upon written request, each Party will provide the other with evidence
of coverage complying with this Section. The Parties understand and agree that
additional insurance requirements may be set forth in the Project Agreements.
(b)     Each of the Parties acknowledges that the other Party may have no
adequate remedy at law if it fails to perform any of its obligations under
Section 6 of this Master Agreement, including as applied to any Project
Agreement. In such event, each of the Parties agrees that the other Party shall
have the right, in addition to any other rights it may have (whether at law or
in equity), to pursue equitable remedies such as injunction and specific
performance for the breach or threatened breach of any provision of such Section
6 from any court of competent jurisdiction. Both Parties agree to waive any
requirement as to (i) posting a bond or other security as a condition for
obtaining any such relief and (ii) showing irreparable harm, balancing of harms,
consideration of the public interest or inadequacy of monetary damages as a
remedy. Nothing in this Section 14(b) is intended or should be construed, to
limit either Party’s right to equitable relief or any other remedy for a breach
of any other provision of this Agreement.
(c)    Neither inVentiv nor Client may assign or transfer this Master Agreement
or any Project Agreement or any of its rights, duties or obligations hereunder
without the other Party’s prior written consent. Notwithstanding the foregoing,
subject to Client’s rights set forth in Section 12(a)(vi), either Party may
assign all of its rights, duties and obligations under this Master Agreement or
any Project Agreement without consent to any Affiliate or successor in interest
(whether by merger, acquisition, asset purchase, stock purchase or otherwise) to
all or substantially all of the business to which this Master Agreement or such
Project Agreement relates; provided, however, that such acquiring party has
sufficient financial resources reasonably to enable it to perform its
obligations under such Master Agreement or Project Agreement, which it shall be
deemed to have if it is publicly traded and has a total market capitalization of
at least [†] at the time of such acquisition; and provided, further, that in the
event such Party assigns one or more (but not all) Project Agreements then in
effect to a third party pursuant to this Section, then the terms and conditions
of this Master Agreement shall be deemed incorporated into such Project
Agreements.
(d)     The noncompliance of either Party with the obligations of this Master
Agreement due to a state of force majeure, the laws or regulations of any
government, regulatory or judicial authority, war, civil commotion, destruction
of facilities and materials, fire, flood, earthquake, storm, failure of public
utilities or common carriers, or any other similar causes beyond the reasonable
control of the applicable Party shall not constitute a breach of contract,
provided that such Party resumes performance as soon as possible following the
end of the event that caused such noncompliance.
(e)     If any provision of this Master Agreement is finally declared or found
to be illegal or unenforceable by a court of competent jurisdiction, both
Parties shall be relieved of all

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


16

--------------------------------------------------------------------------------



obligations arising under such provision, but, if capable of performance, the
remainder of this Master Agreement shall not be affected by such declaration or
finding.
(f)     This Agreement, together with each applicable Project Agreement
(including any attachments or exhibits hereunder or thereunder), contains all of
the terms and conditions of the agreement between the Parties and constitutes
the complete understanding of the Parties with respect thereto and supersedes
all prior arrangements and understandings between Parties related to the subject
matter hereof. Subject to Section 12(a)(vi), no modification, extension or
release from any provision hereof shall be effected by mutual agreement,
acknowledgment, acceptance of contract documents, or otherwise, unless the same
shall be in writing signed by the other Party and specifically described as an
amendment or extension of this Master Agreement.
(g)     Neither Party shall make a public announcement regarding this Master
Agreement or any Project Agreement, or the subject matter contained therein,
without the prior written consent of the other Party (which consent may not be
unreasonably withheld), except as may, in the reasonable opinion of the
disclosing Party’s legal counsel, be required by Applicable Law, including by
the U.S. Securities Exchange Commission, or by any stock exchange upon which
such Party’s securities are listed or to which application for listing has been
submitted, in which event the disclosing Party shall provide the other Party
reasonable advance notice and review of any such disclosure to the extent
practicable. Subject to the foregoing, neither Party may use the name of the
other Party in connection with any public announcement without the other Party’s
prior written consent, provided, however, that in connection with its general
marketing materials, a Party may list the name of the other Party in a
non-descriptive fashion, in a list of the names of other similarly situated
third parties that such Party does business with.
(h)     This Agreement may be executed in any number of counterparts, each of
which, when executed, shall be deemed to be an original and all of which
together shall constitute one and the same document.
(i)     Any notices required or permitted under this Master Agreement shall be
sent by overnight courier or first class, certified mail to:

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


17

--------------------------------------------------------------------------------




To Client
Address: Omeros Corporation
201 Elliott Avenue West
Seattle, WA 98119   


 


To inVentiv
Address:   
Ventiv Commercial Services, LLC 500 Atrium Drive
Somerset, NJ 08873
Attn: President
 

Attention: General Counsel
Fax: 206.676.5005
Attention:
Fax:
Copy To:     Accounts Payable (for notices regarding payment)


Copy To:   
Ventiv Commercial Services, LLC
500 Atrium Drive
Somerset, NJ 08873
Attn: VCS General Counsel







or to such other address or to such other person as may be designated by written
notice given from time to time during the term of this Master Agreement by one
Party to the other. Notices shall be deemed given upon receipt by the notified
Party.
(j)    Each of the Parties shall do, execute and perform and shall procure to be
done and perform all such further acts, deeds, documents and things as the other
Party may reasonably require from time to time to give full effect to the terms
of this Master Agreement or any Project Agreement.


(k)    Except as otherwise expressly provided in this Master Agreement, each
Party shall pay its own expenses and costs incidental to the preparation of this
Master Agreement and to the consummation of the transactions contemplated by
this Master Agreement or each Project Agreement.


(l)    Either Party’s failure to enforce any provision of this Master Agreement
or any Project Agreement will not be considered a waiver of future enforcement
of that or any other provision.


WHEREFORE, the Parties hereto have caused this Master Agreement to be executed
by their duly authorized representatives as of the Effective Date.


OMEROS CORPORATION
VENTIV COMMERCIAL SERVICES, LLC
By: /s/ Gregory A. Demopulos
By: /s/ Theodore Wong
Name: Gregory A. Demopulos, M.D.
Name: Theodore Wong
Title: Chairman & CEO
Title: VP & CFO
Date: 5/22/14
Date: 5/13/14




† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


18

--------------------------------------------------------------------------------



ANNEX A


FORM OF PROJECT AGREEMENT


This Project Agreement (the “PA”) is made as of ________ ____, 2013, by and
between VENTIV COMMERCIAL SERVICES, LLC, with its principal office located at
500 Atrium Drive, Somerset, New Jersey 08873 (“inVentiv”), and OMEROS
CORPORATION, with its principal office located at 201 Elliott Avenue West,
Seattle, Washington 98119 (“Client”). Client and inVentiv may each be referred
to herein as a “Party” and collectively, the “Parties”.


RECITALS


A.    Client and inVentiv have entered into a Master Services Agreement dated as
of _________ ___, 2013 (the “Agreement”).


B.    Client and inVentiv desire to enter into this Project Agreement (the
“PA”).


[    ALTERNATE LANGUAGE FOR USE WITH INVENTIV AFFILIATES


This Project Agreement (the “PA”) is made as of ________ ____, 2013, by and
between (NAME OF INVENTIV AFFILIATE), with its principal office located at 500
Atrium Drive, Somerset, New Jersey 08873 (“COMPANY”), and OMEROS CORPORATION,
with its principal office located at 201 Elliott Avenue West, Seattle,
Washington 98119 (“Client”). Client and COMPANY may each be referred to herein
as a “Party” and collectively, the “Parties”.
RECITALS


A.    Client and Ventiv Commercial Services, LLC, an Affiliate of COMPANY, have
entered into a Master Services Agreement dated as of _________ ___, 2013 (the
“Agreement”).


B.    Client and COMPANY desire to enter into this Project Agreement (the “PA”)
under the terms and conditions of the Agreement.    


C.    Client and COMPANY hereby agree to be bound by the terms of the Agreement
with respect to the provision of services under this PA.]



† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


19

--------------------------------------------------------------------------------



2.      Interpretation and Construction


(a)    The Parties confirm that the Agreement shall govern the relationship
between the Parties. Unless otherwise specifically set forth herein, in the
event of a conflict or inconsistency between the terms and conditions set forth
in the Agreement and the terms and conditions set forth in this PA, the terms
and conditions set forth in the Agreement shall take precedence, govern and
control.


(b)    The Parties hereby acknowledge that the terms set forth in the Agreement
are incorporated herein by reference, as if fully set forth at length therein.


2.    The Services


A detailed description of the services (the “Services”) is set forth on Exhibit
A attached hereto.

3.    Fees


Set forth on Exhibit B attached hereto is a summary of the costs and fees to be
paid by Client to inVentiv for the performance of the Services.
 
WHEREFORE, the Parties hereto have caused this Project Agreement to be executed
by their duly authorized representatives.


OMEROS CORPORATION
VENTIV COMMERCIAL SERVICES, LLC
 
[or alternately COMPANY]
By: ____________________________
By: ____________________________
Title:___________________________
Title:___________________________




† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


20

--------------------------------------------------------------------------------



EXHIBIT A
THE SERVICES



















† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


21

--------------------------------------------------------------------------------



EXHIBIT B
FEES AND COSTS





























† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


22

--------------------------------------------------------------------------------



ANNEX B
IDENTIFIED COMPETITORS


As of May 6, 2014:


[†]

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


23